Citation Nr: 9929309	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-10 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to payment for unauthorized medical expenses 
incurred in connection with an admission to United Hospital 
Center from April 25 to April 29, 1997, and associated 
outpatient treatment. 

[A separate Board decision addresses issues of entitlement to 
increased ratings for right and left knee disorders.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to July 
1945, and from October 1945 to October 1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and November 1997 decisions by the VA 
Medical Center (VAMC) in Clarksburg, West Virginia, which 
denied claims for payment of unauthorized medical expenses 
incurred in connection with an admission to United Hospital 
Center from April 25, to April 29, 1997, and associated 
outpatient treatment.  A personal hearing was held at the 
VAMC in September 1998.  The case was forwarded to the Board 
by the VA RO in Huntington, West Virginia.  


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with an admission to United Hospital Center from 
April 25 to April 29 1997, and associated outpatient 
treatment.

2.  The private treatment was for a service-connected left 
knee disorder.

3.  At the time of the private treatment, there was no 
medical emergency of such nature that delay in going to a VA 
facility would have been hazardous to the veteran's life or 
health, and VA facilities were feasibly available at the 
time.  The private medical services were procured by the 
veteran in preference to available VA care.


CONCLUSION OF LAW

The requirements for payment of unauthorized medical expenses 
incurred in connection with an admission to United Hospital 
Center from April 25 to April 29, 1997, and associated 
outpatient treatment, have not been met.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. §§ 17.120, 17.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

One of the veteran's service-connected disabilities is a left 
knee disability.  

VA medical records for a number of years show the veteran's 
left knee disability included arthritis.  The records also 
note numerous other significant ailments, such as heart and 
lung disorders.  A number of the VA medical records note that 
the veteran had severe arthritis of the left knee, but he was 
not considered a suitable candidate for knee replacement 
surgery due to risks associated with serious ailments such as 
heart and lung disease.  VA doctors determined that the left 
knee disorder would be treated conservatively.  See, e.g., 
September 1995 VA outpatient record, December 1995 VA 
compensation examination, and January 1996 VA outpatient 
record.  In an April 1996 statement, the veteran related that 
VA doctors wanted to do knee replacement surgery but decided 
against it because of his heart and lung problems.

The veteran was seen at a VA outpatient clinic on February 
28, 1997 with complaints of left knee pain and swelling after 
he had fallen the previous evening when his knee gave way.  
He also had complaints of shortness of breath, his pulse was 
136-155, and his skin was slightly diaphoretic.  It was noted 
that he was not a candidate for surgery because of severe 
chronic obstructive pulmonary disease and it was noted that 
he was on Coumadin for atrial fibrillation.  The impression 
was severe degenerative joint disease of the left knee.  

On March 5, 1997 the veteran was seen by Joseph E. Snead, 
M.D.  The veteran reported he had not been able to walk on 
the knee because of pain and swelling the past few days.  It 
was reported that the veteran had long-standing degenerative 
joint disease of his left knee, but had been unable to 
undergo a knee replacement because of difficulty with his 
heart.  (Dr. Snead's records reflect that he saw the veteran 
at the VA in the past.)  The veteran's left knee was 
aspirated and injected with cortisone and Xylocaine for 
relief of the veteran's symptoms.   Dr. Snead noted that the 
injections could be repeated in 3-4 months if necessary.

The veteran was admitted to United Hospital Center later from 
March 12 to 20, 1997 for black tarry stools of 2 weeks, 
weakness and occasional vomiting of small amounts of blood 
for about 1 month.  The diagnosis was gastrointestinal 
hemorrhage.  Additional admitting diagnoses were chronic 
obstructive pulmonary disease, coronary artery disease, 
possible recurrent small bowel lymphoma, coagulopathy 
secondary to Coumadin, peripheral neuropathy, atrial 
fibrillation, and urinary retention secondary to benign 
prostatic hypertrophy.  His gastrointestinal bleeding was 
stopped.  During the admission, he was evaluated by J. 
Patrick Galey, M.D. for left knee problems.  Dr. Galey 
reported that because of the veteran's medical problems knee 
surgery would involve an increased risk of complications 
including death.  The veteran very much wanted to have 
something done because of his lifestyle.  It was felt the 
veteran could have reconstructive surgery after his condition 
stabilized.  Dr. Galey felt that once the veteran's medical 
condition improved there would be an acceptable risk for knee 
replacement surgery, and the veteran was told to come to the 
doctor's office in a couple of weeks for further evaluation.  
During the admission an abdominal CT scan noted a soft tissue 
mass, and an additional diagnosis noted during the admission 
was probable recurrent small bowel lymphoma.  

On April 11, 1997, the veteran saw Dr. Galey and was to have 
a pre-operation assessment for knee surgery.  On April 19, 
1997, Dr. Galey reported the medical history and results of a 
physical examination for an admission to United Hospital 
Center for an elective left total knee replacement.

Records from United Hospital Center show the veteran was 
admitted on April 25, 1997, under the care of Dr. Galey, for 
an elective left total knee replacement because of arthritis 
of the knee.  On that same day he had the operation.  He was 
discharged from the facility on April 29, 1997.  At 
discharge, the Dr. Galey referred the veteran for knee 
rehabilitation therapy at United Transitional Care Center, 
and the veteran thereafter received such therapy into early 
May 1997.

The veteran returned to the VAMC outpatient clinic soon 
thereafter for treatment of his many medical problems.

The veteran testified at a hearing at the VAMC in September 
1998.  He related that in the months preceding the private 
treatment in question, he received VA evaluations and 
treatment for his left knee disability, and VA doctors found 
that he was not a proper candidate for knee replacement 
surgery because of his various medical problems.  He reported 
that he had another knee injury in April 1997 and was unable 
to walk.  He said that he did not return to the VAMC for 
treatment, and his daughter had him go to United Hospital 
Center where he underwent knee replacement surgery in April 
1997.  He said he did not notify the VAMC or seek VA 
authorization for the left knee surgery, and did not seek 
additional VA treatment because it had been previously 
determined that he was not a candidate for knee surgery.  It 
was argued that the private treatment involved a medical 
emergency and that VA treatment was unavailable.

Analysis

The veteran claims payment for unauthorized medical expenses 
incurred during an April 1997 private hospital admission, 
during which he had left knee replacement surgery, and for 
associated private outpatient treatment (the work-up before 
the admission, and rehabilitation services after the 
admission).

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met: 

(a) That treatment was either 

(1) for an adjudicated service-
connected disability, or 

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or 

(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability; and 

(b) that a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and 

(c) that no VA or Federal facilities were 
feasibly available and an attempt to use 
them beforehand, or obtain prior VA 
authorization for the services required, 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The first requirement of the law concerning payment of 
unauthorized medical expenses is met, since the left knee 
replacement was for the veteran's service-connected left knee 
condition.  However, the other mandatory requirements for 
payment of unauthorized medical expenses are not satisfied.  

With regard to the requirement of a sufficient medical 
emergency, it is not shown that a medical emergency existed 
of such nature that delay would have been hazardous to life 
or health.  The records from United Hospital Center 
specifically note that the admission and knee surgery was on 
an elective, not emergency basis.  There is nothing to 
indicate the outpatient services before and after the 
admission were for an emergency.  The circumstances do not 
reflect a need for immediate care nor do they suggest that 
any additional delay would have endangered the veteran's life 
or health.

As to the requirement that a VA facility was not feasibly 
available to treat the veteran's condition, the medical 
records indicate that VA doctors did not provide a left knee 
replacement operation for the veteran because it was 
medically determined that he was not a suitable candidate for 
surgery due to risks associated with other serious ailments; 
VA doctors decided to treat the left knee condition 
conservatively.  The Board has no authority to review such 
medical determinations of VA doctors as to the need for and 
appropriateness of specific types of medical care.  38 C.F.R. 
§ 20.101(b).  It is clear that, throughout the time in 
question, VA treatment for the left knee disorder was 
available to the veteran.  The evidence shows that the 
veteran's use of private treatment sources was a matter of 
preference over available VA care, and such precludes payment 
for unauthorized medical expenses.  38 C.F.R. § 17.130.

The weight of the evidence shows that not all of the 
mandatory criteria for payment of unauthorized medical 
expenses have been met.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Payment for unauthorized medical expenses incurred in 
connection with an admission to United Hospital Center from 
April 25 to April 29, 1997, and associated outpatient 
treatment, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

